02-11-144-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-11-00144-CR
 
 



William Kyle Burton


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM County
Court at Law No. 1 OF Parker COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
         
In four points, appellant William Kyle Burton appeals his conviction for
driving while intoxicated.  We affirm.
Background
Facts
         
One night in September 2009, Carson Bening, a trooper with the Texas Department
of Public Safety, saw appellant driving a car that had a defective license
plate lamp.  Appellant, who had a passenger in his car, was not swerving,
drifting, or showing any other erratic driving behaviors.  After Trooper
Bening pulled appellant over, however, Trooper Bening smelled a strong odor of
alcohol coming from appellant’s car and saw an “open 12 pack of beer.” 
Appellant’s eyes were red, bloodshot, and glassy, and his eyelids were
droopy.  Appellant admitted that he had drunk alcohol, and Trooper Bening
smelled a “strong odor of alcohol emitting from [appellant’s] breath and
person.”  Appellant also had slurred speech, and he swayed.
         
Trooper Bening gave appellant standardized field sobriety tests.  He saw
evidence of appellant’s intoxication while appellant performed the
horizontal-gaze-nystagmus test, the walk-and-turn test, and the
one-legged-stand test.  Trooper Bening believed that appellant had lost
the normal use of his physical and mental abilities and therefore arrested
appellant.
         
The State charged appellant with driving while intoxicated.[2]  Appellant retained counsel, filed
several pretrial motions, and pled not guilty.  Trooper Bening was the only
witness at appellant’s trial.  The jury found appellant guilty.  The
trial court imposed appellant’s punishment at 180 days’ confinement, but it
suspended the imposition of that sentence and placed appellant on community
supervision for a period of eighteen months.  Appellant brought this
appeal.
The Trial Court’s Comment and the Denial of
Appellant’s Motion for Mistrial
         
Appellant’s first two points concern the same part of the reporter’s record, so
we will examine them together in the order that they appear in the
record.  During the State’s closing argument concerning appellant’s guilt,
the prosecutor said,
[T]he only evidence in front of you is that there was a
strong odor of alcohol coming from the vehicle.  There’s been no evidence
that said there wasn’t.
There’s been no evidence that his eyes
were not bloodshot, glassy, and that his eyes were droopy.  There is no
evidence to counter what Trooper Bening . . . told you about what that
means.  That bloodshot, glassy eyes, droopy eyes are . .
. possible signs of intoxication.
          .
. . .
         
Strong odor of alcohol on [appellant’s] breath or
person.  There is no evidence to contradict that he smelled a strong odor
of alcohol.
At
that point, appellant objected, arguing that the “presentation that there’s no
evidence to contradict is a comment on the weight of the evidence and it’s burden shifting.”  The trial court sustained the
objection and struck the comment “from the jury’s mind.”  While sustaining
the objection, the trial court said, “[Appellant] can present evidence if he
wants to through third parties.”  The following exchange then occurred:
         
[THE STATE]:  My understanding of closing is to characterize the
evidence.  And the only evidence -- and there is no evidence that there
was not a strong odor of alcohol.  The only evidence before the jury is
that.
         
THE COURT:  That is true.  But I do not want the jury to make any
inference that that has anything to do with the Defendant’s failure to testify.
         
[THE STATE]:  Yes, sir.
         
THE COURT:  And I know the jury understands that.
         
[THE STATE]:  And during voir dire I said --
         
[DEFENSE COUNSEL]:  Your Honor, before I sit down I’d like to move for a
mistrial based on --
         
THE COURT:  Motion for mistrial denied.
         
[THE STATE]:  . . .  The only evidence is
that there was a strong odor of alcohol on the Defendant’s breath or
person.  They could have called Ms. Marks,[[3]] she’s sitting out in the hallway.
         
[DEFENSE COUNSEL]:  Objection, Your Honor, again, it’s the same --
         
THE COURT:  I’ll overrule that one.  You could have called her if
you wanted to.
         
[DEFENSE COUNSEL]:  It’s shifting the burden and it’s a comment on the
weight of the evidence and it’s also -- shifts the burden to . . . somehow
prove his innocence.
         
THE COURT:  Overrule that one.  [Emphasis added.]
The
trial court’s discretion in denying appellant’s motion for mistrial
         
In his second point, appellant argues that the trial court erred by denying his
motion for mistrial.  We review a trial court’s denial of a motion for
mistrial under an abuse of discretion standard. Coble
v. State, 330 S.W.3d 253, 292 (Tex. Crim. App. 2010), cert. denied,
131 S. Ct. 3030 (2011).  We uphold the trial court’s ruling if it was
within the zone of reasonable disagreement.  Id.  Mistrial
is appropriate for only “highly prejudicial and incurable errors.”  Simpson
v. State, 119 S.W.3d 262, 272 (Tex. Crim. App. 2003), cert. denied,
542 U.S. 905 (2004).
         
Appellant contends on appeal that the State’s argument was improper because it
commented upon his decision to not testify and infringed upon his right against
compelled self-incrimination under federal and state law.  See U.S.
Const. amend. V; Tex. Const. art. I,
§ 10; Tex. Code Crim. Proc. Ann. art. 1.05 (West 2005). 
“A comment on [a] defendant’s failure to call available witnesses does not
constitute an improper reference to [a] defendant’s failure to testify.”  Bodiford
v. State, 630 S.W.2d 847, 852 (Tex. App.—Fort Worth 1982, pet. ref’d); see
Bible v. State, 162 S.W.3d 234, 249 (Tex. Crim. App. 2005) (explaining that
it is “well-settled that the prosecutor, in argument, may comment on the
defendant’s failure to call certain witnesses”); Zavala v. State, No.
14-10-00286-CR, 2011 WL 5156843, at *11 (Tex. App.—Houston [14th Dist.] Nov. 1, 2011, pet. ref’d) (“[T]he
State may comment on a defendant’s failure to produce evidence, as long as the
remarks do not fault the defendant for exercising his right not to
testify.”).  As the court of criminal appeals has explained,
To violate [a defendant’s] constitutional and statutory
rights, the language, viewed from the jury’s perspective, “must be manifestly
intended or of such a character that the jury would necessarily and naturally
take it as a comment on the accused’s failure to testify.”  A mere
indirect or implied allusion to the accused’s failure to testify does not
violate [the defendant’s] rights.  A remark that calls attention to the
absence of evidence which only the defendant could supply will result in
reversal; however, if the language can reasonably be construed to refer to [the
defendant’s] failure to produce evidence other than his own testimony, the
comment is not improper.
Patrick
v. State, 906 S.W.2d 481, 490–91 (Tex. Crim. App. 1995) (citation
omitted), cert. denied, 517 U.S. 1106 (1996); see Dotson v.
State, 146 S.W.3d 285, 298 (Tex. App.—Fort Worth 2004, pet. ref’d)
(explaining that to be impermissible, the implication that the comment referred
to the accused’s failure to testify must be clear).
         
Appellant complains about the prosecutor’s comments that the jury had heard
only evidence that there was a strong odor of alcohol and that the jury had not
received evidence to the contrary.  These comments did not necessarily
reference appellant’s decision to not testify.  The jury knew, through
Trooper Bening’s testimony and through the video recording of the traffic stop, that a passenger was in appellant’s car when he was
arrested, and the prosecutor’s argument may be reasonably construed to refer to
appellant’s failure to produce the passenger’s testimony.  See Patrick,
906 S.W.2d at 490–91; Meridyth v. State, 163 S.W.3d 305, 311 (Tex.
App.—El Paso 2005, no pet.) (“[T]here were others
besides Appellant who could have testified as to whether the substance found
was cocaine . . . .  Consequently, as seen from the jury’s standpoint,
there is no showing that the language used was manifestly intended . . . [as] a
comment on the failure of the accused to testify.”); Gumpert v. State,
48 S.W.3d 450, 457 (Tex. App.—Texarkana 2001, pet. ref’d) (explaining that a
prosecutor’s argument could not violate the defendant’s rights because the jury
was “apprised of the existence of at least one other witness besides [the
defendant] who did not testify”), cert. denied, 535 U.S. 1064 (2002).
 Moreover, the jury could not have naturally taken the prosecutor’s
argument as a comment on the defendant’s failure to testify because the trial
court specifically explained that it did not want the jury to construe the
argument as “any inference that that ha[d] anything to do with the Defendant’s
failure to testify.”  See Patrick, 906 S.W.2d at
490.  For these reasons, we hold that the trial court did not abuse
its discretion by overruling appellant’s motion for mistrial based on the
prosecutor’s comments quoted above, and we overrule appellant’s second
point.  See Coble, 330 S.W.3d at 292.
The
forfeiture of appellant’s complaint about the trial court’s comment
         
In appellant’s first point, he argues that the trial court erred by making a
comment (which we italicized above) that appellant could have called Marks, the
passenger, to testify if he had wanted to.  Appellant recognizes that he
did not object to the comment, but he argues that the trial court committed
fundamental error that did not require an objection.  See Tex. R.
Evid. 103(d).  Specifically, he argues that the
trial court’s comment infringed upon his right against compelled
self-incrimination and violated his right to a fair trial.
         
In general, to preserve a complaint for our review, a party must have presented
to the trial court a timely request, objection, or motion that states the
specific grounds for the desired ruling if they are not apparent from the
context of the request, objection, or motion.  Tex. R. App. P. 33.1(a)(1); Lovill v. State, 319 S.W.3d 687, 691–92 (Tex.
Crim. App. 2009).  Further, the trial court must have ruled on the
request, objection, or motion, either expressly or implicitly, or the
complaining party must have objected to the trial court’s refusal to
rule.  Tex. R. App. P. 33.1(a)(2); Mendez v.
State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004).  A reviewing court
should not address the merits of an issue that has not been preserved for
appeal.  Wilson v. State, 311 S.W.3d 452, 473
(Tex. Crim. App. 2010) (op. on reh’g).  Preservation of error is a
systemic requirement.  Id. at 473–74; Ford v. State, 305 S.W.3d
530, 532–33 (Tex. Crim. App. 2009).
         
Forfeiture for lack of an objection applies to most comments made by a trial
court.  See Sharp v. State, 707 S.W.2d 611, 619 (Tex. Crim.
App. 1986), cert. denied, 488 U.S. 872 (1988); Madrigal v. State,
347 S.W.3d 809, 815 (Tex. App.—Corpus Christi 2011, pet. ref’d) (mem.
op).  Forfeiture also applies to most constitutional errors.  See Fuller
v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008), cert. denied,
555 U.S. 1105 (2009); Mendez, 138 S.W.3d at 342; Saldano v. State,
70 S.W.3d 873, 888–89 (Tex. Crim. App. 2002).  More specifically, a
defendant’s challenge about the violation of his privilege against
self-incrimination must be preserved by an objection.  See, e.g., Collier
v. State, 959 S.W.2d 621, 626 (Tex. Crim. App. 1997), cert. denied,
525 U.S. 929 (1998); Ramirez v. State, 815 S.W.2d 636, 646 (Tex. Crim.
App. 1991).
         
Preservation requirements do not apply, however, to rights which are waivable
only or to absolute systemic requirements, the violation of which may still be
raised for the first time on appeal.  State v. Dunbar,
297 S.W.3d 777, 780 (Tex. Crim. App. 2009).  Systemic
requirements—also known as absolute requirements or prohibitions—are laws that
a trial court has a duty to follow even if the parties wish otherwise.  Mendez,
138 S.W.3d at 340.  “Waivable only” rights
include the right to the assistance of counsel and the right to trial by jury.
 Saldano, 70 S.W.3d at 888.
         
The court of criminal appeals has indicated that some comments by a trial court
require no objection to be challenged on appeal.  See
Blue v. State, 41 S.W.3d 129, 132 (Tex. Crim.
App. 2000) (plurality op.).[4]  We conclude, however, that the
comment that appellant has challenged in this case does not rise to the level
of a comment for which no objection is required to preserve error.  Cf.
id. (“The comments of the trial judge, which
tainted appellant’s presumption of innocence in front of the venire, were
fundamental error of constitutional dimension and required no objection.”); see
also Jasper, 61 S.W.3d at 420–21 (distinguishing Blue and overruling
a point about a trial court’s comments, in which the trial court became
irritated at the defendant’s attorney and told the attorney to “[k]nock it
off,” because the comments did not “bear on the presumption of innocence or
vitiate the impartiality of the jury”); Ganther, 187 S.W.3d at 650
(holding similarly).  Here, the trial court explained, perhaps
superfluously,[5]
the valid reason that it was overruling appellant’s objection, but unlike in Blue,
the court did not convey its opinion about appellant’s guilt.
         
Because we hold that the trial court’s statement does not fall into the
categories for which no objection is required, we conclude that appellant was
required to object to the statement in order to preserve his complaint for our
review.  See Tex. R. App. P. 33.1(a); Dunbar, 297 S.W.3d at 780.  Appellant did not object, so we
hold that he forfeited the complaint, and we overrule his first point.
The Prosecutor’s Plea for Law Enforcement
         
In his third point, appellant argues that the trial court erred by overruling
another objection that he made during the prosecutor’s closing argument during
the guilt phase.  Toward the end of the argument, the following exchange
occurred between the prosecutor, appellant’s counsel, and the trial court:
         
[THE STATE:]  [O]n that tape he doesn’t think he did anything wrong.[[6]] 
He thinks that he’s supposed to be able to do that, all right.  And that’s
fine and dandy except for one small thing, and it’s
another thing that we talked about in voir dire, and that is what harm are we
trying to prevent.
         
[DEFENSE COUNSEL]:  Objection, Your Honor, this is improper
argument.  It’s some type of societal expectation argument.
         
[THE STATE]:  Asking for law enforcement, Your Honor.
         
THE COURT:  Overruled.
         
[THE STATE]:  What harm are we trying to prevent with DWIs?  We’re
trying to prevent four Brock cheerleaders from getting killed.[[7]]  We’re trying to prevent somebody
from driving one way on I-35.
         
[DEFENSE COUNSEL]:  Objection, Your Honor, and I’d like a running
objection.  This is trying to appeal to the sentiment of the jurors based
on examples that are not in evidence.
         
THE COURT:  Overruled.
         
We review a trial court’s ruling on a defendant’s objection to the State’s jury
argument for an abuse of discretion.  See York v.
State, 258 S.W.3d 712, 717 (Tex. App.—Waco 2008, pet. ref’d); Montgomery
v. State, 198 S.W.3d 67, 95 (Tex. App.—Fort Worth 2006, pet. ref’d). 
To be permissible, the State’s jury argument must be a summation of the
evidence, a reasonable deduction from the evidence, an answer to an argument of
opposing counsel, or a plea for law enforcement.  Felder v. State,
848 S.W.2d 85, 94–95 (Tex. Crim. App. 1992), cert. denied, 510 U.S. 829 
(1993).
         
Appellant contends that the State’s argument was improper because it was a
“historical and regional reference to a tragedy” that interjected facts that
were outside of the record.  For this proposition, he relies on a single
opinion from one of our sister appellate courts.  See
Brown v. State, 978 S.W.2d 708, 713–14 (Tex. App.—Amarillo 1998, pet.
ref’d).  In Brown, during the punishment phase of Brown’s
trial for aggravated kidnapping, a prosecutor stated that Brown was mentally
ill and compared Brown’s apparent mental illness to the mental illnesses of
Jeffrey Dahmer, John Wayne Gacy, and Ted Bundy.  Id.
at 714.  The trial court overruled Brown’s objection to these comparisons,
but the Amarillo Court of Appeals reversed that ruling, explaining,
         
Comparing an accused or his acts to those of a notorious criminal is, according
to the Texas Court of Criminal Appeals, an improper and erroneous interjection
of facts not in the record.  Stell v. State, 711 S.W.2d 746, 748
(Tex. App.—Corpus Christi 1986, no pet.) (comparing
the accused to Lee Harvey Oswald); see Rehm v. State, 128 Tex. Crim. 59,
78 S.W.2d 983, 984–85 (1935) (comparing the accused’s acts to those of Clyde
Barrow and John Dillinger). Here, the State’s comments
are tantamount to comparing appellant and his defense to Jeffrey Dahmer, John
Wayne Gacy, and Ted Bundy and the defenses they raised.  Each of the three
individuals to which he was compared was or is a notorious serial murderer
whose despicable acts remain fresh in the collective mind of the public.
 And, in arguing as it did, the State not only invoked the memory of the
horrific crimes they committed but also effectively asked the jurors to punish
appellant like they were punished, that is, by the assessment of imprisonment.
Id.; see
also Gonzalez v. State, 115 S.W.3d 278, 283–85 (Tex. App.—Corpus Christi
2003, pet. ref’d) (holding that a prosecutor’s argument was improper when the
prosecutor made a direct comparison between the defendant and Osama bin Laden).
         
The argument by the prosecutor in this case is similar to the one in Brown
(and the cases cited therein) to the extent that the prosecutor’s argument
referenced matters that were outside of the evidence and that the jury might
have considered to be horrific.  But unlike the argument in Brown,
the prosecutor in this case did not compare appellant’s actions to another
criminal or crime; instead, the prosecutor referenced other instances of DWI to
explain the type of harm that enforcing DWI laws may prevent.  This
argument is similar to arguments that the court of criminal appeals has
approved as proper pleas for law enforcement.  As that court explained in Borjan
v. State,
A proper plea for law enforcement may take many forms,
one of which is to argue the relationship between the jury’s verdict and the
deterrence of crime in general.  As the State notes, this Court has
permitted the prosecutor to argue that juries should deter specific crimes by
their verdict.
         
The State may also argue the impact of the jury’s verdict on the community. . .
.
          .
. .  [T]his Court has permitted arguments on behalf of law enforcement
officers who were the victims of a criminal offense.  This Court has also
approved of arguments on behalf of the rights of highway drivers subjected to
drunken drivers.  Likewise, this Court has permitted arguments on behalf
of women and children.  These types of arguments are permissible in that
the jury is reminded of the effect that their verdict may have on the rights of
a particular segment of the community.
787
S.W.2d 53, 55–56 (Tex. Crim. App. 1990) (citations omitted) (holding that it
was proper for the prosecutor, in the punishment phase of a trial for
aggravated rape, to urge the jury to think about other victims of similar
crimes because this was a proper plea for law enforcement); see also Stone
v. State, 574 S.W.2d 85, 90 (Tex. Crim. App. [Panel Op.] 1978) (concluding
that a prosecutor’s argument for the jury to consider “other children” who had
been sexually abused was a proper plea for law enforcement in the punishment
phase of a sexual abuse case).  Fifty years ago, the court of criminal appeals
held that a prosecutor had properly made a plea for law enforcement when
stating, in a closing argument that apparently concerned the defendant’s guilt
for DWI,
          ‘I
do not have a sympathetic father or mother, I am representing, but I am representing
all of the [human] beings in the State of Texas.  I am the one who has to
prosecute the people who take the lives of others on our highways every day.
 When you are deliberating this case, have little mercy for the Defendant
but save a little mercy for the people that have to travel the highways, it is
these people of the State of Texas that I am representing.  Think of his
side but also think of the other side, the people who have to travel our
highways, they are the ones that are involved in this case.  These
officers are doing exactly what they are paid to do, by you and all other
taxpayers.’
         
‘When you and your family are on these highways driving you can’t help but
sometimes wonder if some drunk driver is going to hit you, run over you and
kill you.’
Strahan
v. State, 172 Tex. Crim. 478, 479, 358 S.W.2d 626, 627 (1962). 
The court’s opinion in Strahan cited another case, decided three years
earlier, in which the court approved of the following argument as a plea for
law enforcement:
‘Ladies and Gentlemen of the jury, your verdict in this
case will tell the law enforcement officers of this county whether you are in
favor of letting drunk drivers roam over the highways of this country without
fear of being punished.  You’ll be just as dead, whether you are killed by
a drunk mail carrier or some other drunk.  Your
verdict will tell these officers and the people of this county whether you want
the law enforced or not.’
Rodgers
v. State, 168 Tex. Crim. 386, 387–88, 328 S.W.2d 301, 302 (1959);
see also Nichols v. State, 504 S.W.2d 462, 465 (Tex. Crim. App. 1974)
(holding that it was “nothing more than a plea for law enforcement” when the
prosecutor argued in a DWI case, “I ask you to find the defendant guilty and
all those like him because we are all going to get in our cars, and we are
going to go home”); Lummus v. State, 376 S.W.2d 346, 347 (Tex. Crim.
App. 1964) (declaring that an argument was proper in a DWI case when the
prosecutor “urged the jury to consider the seriousness of drunken driving
because of the inherent danger arising therefrom, and the needless loss of
life”); Waters v. State, 330 S.W.3d 368, 377 (Tex. App.—Fort Worth 2010,
pet. ref’d) (“[W]e hold that the prosecutor’s remarks . . . referring to the
risks of injury or death imposed by drunk drivers, regardless of the lack of
evidence in the record that someone was injured or killed, are proper pleas for
law enforcement.”).
         
We recognize that the argument in this case referenced specific examples of
harm from DWIs while the cases cited above discussed such harm in more abstract
terms.  But we have held that discussing specific matters outside of the
record during closing argument is not always improper.  See Saltzman v.
State, 762 S.W.2d 376, 378 (Tex. App.—Fort Worth 1988, pet. ref’d) (holding
that a prosecutor made a proper plea for law enforcement although he discussed
Nancy Reagan’s campaign against drug use, which was a matter that was outside
of the record); see also Laca v. State, 893 S.W.2d 171, 185 (Tex.
App.—El Paso 1995, pet. ref’d) (“A prosecutor can refer to the existence of
other victims of crime in argument, as a plea for law enforcement.”).  We
conclude that the argument at issue is more similar to the approved arguments
in the cases cited above than to the disapproved arguments in Brown and
cases like it, in which prosecutors compared the defendants on trial to
notorious criminals.
         
The prosecutor’s closing argument in this case, which informed the jury that by
enforcing the DWI law, the State was seeking to prevent DWI-related deaths, is
substantially similar to the arguments in Strahan, Nichols, and
Lummus, which did the same.  Thus, we hold that the trial court could
have reasonably determined that the prosecutor’s argument that referenced
accidents caused by DWIs was a plea for law enforcement.  See Felder,
848 S.W.2d at 94–95; Strahan, 172 Tex. Crim. at 479, 358 S.W.2d at 627; see
also Piatt v. State, No. 01-00-00102-CR, 2001 WL 361324, at *2 (Tex.
App.—Houston [1st Dist.] Apr. 12, 2001, no pet.) (not designated for publication) (holding that a prosecutor’s arguments that DWIs were a
“cancer” and that no one should have a loved one killed by a drunk driver were
proper pleas for law enforcement).  We therefore conclude that the trial
court did not abuse its discretion by overruling appellant’s objection to the
argument, and we overrule appellant’s third point.
Alleged
Cumulative Error
         
In his fourth point, appellant argues that the alleged errors discussed above
cumulatively denied him a fair trial.  He asserts, “The cumulation of
these errors overwhelms any assertion that they were harmless.”  We have
determined, however, that no error exists in relation to appellant’s first
three points, so we overrule his fourth point on that basis.  See Chamberlain
v. State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999) (“[W]e are aware of no
authority holding that non-errors may in their cumulative effect cause
error.”), cert. denied, 528 U.S. 1082 (2000).
Conclusion
Having overruled all of appellant’s points,
we affirm the trial court’s judgment.
         

 
 
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL:  LIVINGSTON, C.J.; MEIER and
GABRIEL, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED:  March 29,
2012







[1]See
Tex. R. App. P. 47.4.


[2]See
Tex. Penal Code Ann. § 49.04(a) (West Supp. 2011).


[3]Megan
Marks was apparently the passenger in appellant’s car on the night of his
arrest.


[4]In
Blue, the trial judge apologized to a group of prospective jurors
because they had to wait a long time, and he told them, in part,
         
[This case], which we are going on, is a situation where the attorney has been
speaking to his client about what does he want to do. . . .  Frankly, an
offer has been made by the State or do I go to trial.  And he has been
back and forth so I finally told him I had enough of that, we are going to
trial. . . .
         
Frankly, obviously, I prefer the defendant to plead because it gives us more
time to get things done . . . .
41 S.W.3d at
130.  Because Blue is a plurality opinion, it is not binding
precedent on the court of criminal appeals or on us.  See Jasper v.
State, 61 S.W.3d 413, 421 (Tex. Crim. App. 2001); Ganther v. State,
187 S.W.3d 641, 650 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d). 
Nevertheless, we have applied Blue to complaints about trial courts’
comments.  See, e.g., Davenport v. State, No.
02-05-00170-CR, 2006 WL 1653320, at *3–4 (Tex. App.—Fort Worth June 15, 2006,
pet. ref’d) (mem. op., not designated for publication).


[5]Article
38.05 of the code of criminal procedure states that in “ruling upon the
admissibility of evidence, the judge shall not discuss or comment upon the
weight of the same or its bearing in the case, but shall simply decide whether
or not it is admissible.”  Tex. Code Crim. Proc. Ann. art. 38.05 (West 1979).  But a violation of article 38.05
may be forfeited by the lack of an objection.  See Peavey v. State,
248 S.W.3d 455, 470 (Tex. App.—Austin 2008, pet. ref’d) (“The contemporaneous
objection requirement encompasses improper comments by the trial court on the
weight of the evidence.”); see also White v. State, 601 S.W.2d 364, 366
(Tex. Crim. App. [Panel Op.] 1980) (“[T]here was no objection to [the trial
court’s] comment at the time it was made, which precludes review on appeal.”).


[6]After
his arrest, while being driven to the jail, appellant attempted to persuade
Trooper Bening that the arrest was unjustified.  He expressed that he had
drunk only three beers.  He recognized, however, that he had broken the
law.


[7]During
voir dire, the trial court had stated, “Nobody likes drunk drivers, nobody
likes people that drive and kill people.  Everybody in this county knows
about the four girls from Brock that got wiped out.”